       Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 1 of 26



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 JIM S. ADLER, P.C. and JIM ADLER,                    §
                                                      §
                 Plaintiffs,                          §
                                                      §
 v.                                                   §    CIVIL ACTION NO.4:_____________
                                                                              20-cv-3667
                                                      §
 MICHAEL W. SLOCUMB and SLOCUMB                       §
 LAW FIRM, LLC,                                       §    JURY DEMANDED
                                                      §
                  Defendants.                         §

                                            COMPLAINT

        Plaintiffs Jim S. Adler, P.C. and Jim Adler, appearing through their undersigned counsel, allege

as follows:

                         NATURE OF ACTION AND JURISDICTION

        1.      This is an action for copyright infringement under the Copyright Act, as amended, 17

U.S.C. §101 et seq.; for trademark infringement and unfair competition under the Trademark Act of

1946, as amended, 15 U.S.C. §1051 et seq. (“Lanham Act”); for trademark dilution under the Texas

Business and Commerce Code; and for trademark infringement, unfair competition, unjust

enrichment, misappropriation of name or likeness, and tortious interference under Texas common

law.

        2.      This Court has jurisdiction over the subject matter of this action pursuant to the

Copyright Act, 17 U.S.C. §502, the Lanham Act, 15 U.S.C. §1121, as well as 28 U.S.C. §§1331 and

1338, and has supplemental jurisdiction over the state law claims under 28 U.S.C. §1367(a).

        3.      Venue is proper in the Southern District of Texas pursuant to 28 U.S.C. §§1391(b)

and (c) because a substantial part of the events giving rise to the claim occurred in the district and

Defendants have conducted business in the Southern District of Texas and are subject to the Court’s

personal jurisdiction with respect to this action.
                                                     -1-
      Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 2 of 26



                                             PARTIES

         4.    Plaintiff Jim S. Adler, P.C. (the “Adler Firm”) is a Texas corporation with a principal

place of business at 3D/International Tower, 1900 West Loop South, 20th Floor, Houston, Texas

77027.

         5.    Plaintiff Jim Adler is a Texas resident domiciled in Houston, Texas.

         6.    Upon information and belief, Defendant Michael Slocumb is an Alabama resident

domiciled in Auburn, Alabama.

         7.    Upon information and belief, Defendant Slocumb Law Firm, LLC (the “Slocumb

Firm”) is an Alabama limited liability company with a principal place of business at 145 East Magnolia

Avenue, Suite 201, Auburn, Alabama 36830. The Slocumb Firm is operating in Houston from its

office at 550 Post Oak Boulevard, Suite 370, Houston, Texas 77027.

                                  OVERVIEW OF THE CASE

         8.    Personal injury attorney Michael Slocumb is not Jim Adler, “The Texas Hammer,” but

he wants the public to believe he is. To carry out the ruse, Defendants have adopted Adler’s famous

persona and Plaintiffs’ intellectual property in a brazen bid to confuse and deceive consumers.

Slocumb’s unlawful course of conduct includes co-opting Adler’s “Hammer” moniker and creating a

television commercial that mimics—virtually shot-by-shot and line-by-line—one of Adler’s most well-

known commercials; misappropriating Adler’s likeness to illicitly benefit from Adler’s public

reputation; and exploiting Adler’s famous trademarks. Though some of Defendants’ activities use

new technology, the foundation of Adler’s suit is not complicated—Defendants are illegally exploiting

Adler’s persona and intellectual property to confuse consumers for commercial gain.




                                                 -2-
      Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 3 of 26



                                                FACTS

A.      Jim Adler, The Texas Hammer

        9.      The Adler Firm is a preeminent Texas personal injury law firm, representing injured

parties in all types of personal injury cases, with a particular focus on auto accidents and commercial

vehicle / eighteen-wheeler accidents. Plaintiffs view their practice as “safety law,” and focus on trying

to help Texas injury victims and their families recover to the greatest extent possible, while at the same

time using the legal system to make society a safer place to live.

        10.     The Adler Firm was formed and is led by Jim Adler, who has become widely known

in Texas over the course of his fifty-three year (and counting) legal career. Adler graduated from the

University of Texas School of Law and was admitted to practice law by the State Bar of Texas in 1967.

After brief stints serving in a legal capacity in both the military and law enforcement, Adler went into

private practice in 1973, hanging his own shingle and starting the Adler Firm.

        11.     Since beginning as a solo practitioner, Adler has grown the Adler Firm into one of the

largest, most widely recognized, and most successful personal injury law firms in Texas. The Adler

Firm currently has four offices in Houston, Dallas, San Antonio, and Channelview. The firm employs

approximately 300 people, including 27 lawyers.

        12.     Plaintiffs’ success is the result of decades of hard work, building a strong reputation

for aggressively representing Texas injury victims and their families, as embodied in his persona as

The Texas Hammer. Over the years, Plaintiffs have built a strong referral base comprised of several

generations of satisfied clients.

        13.     This reputation is the result not only of the hard work of Plaintiffs but also of the

significant effort and expense that Plaintiffs have incurred in promoting themselves throughout Texas.

        14.     In 1977, the United States Supreme Court upheld the right of lawyers to advertise their

legal services, holding it was commercial free speech protected under the First Amendment. Shortly


                                                   -3-
      Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 4 of 26



after that decision, Adler became one of the first lawyers in Texas to advertise on television. Plaintiffs’

advertising efforts stem from a desire to provide knowledge to and serve members of the community

that are unfamiliar with the legal system or otherwise unaware of their legal rights. That commitment

remains one of the driving forces behind Plaintiffs’ practice.

        15.     Plaintiffs’ advertisements have enabled Adler to develop very strong recognition of his

brand and persona as The Texas Hammer among the public. As the Dallas Business Journal wrote in

2015, for decades “Jim Adler, ‘The Texas Hammer,’ has used an aggressive, memorable advertising

campaign to make his law firm a household name in several areas of the state.” The Dallas Business

Journal also noted that, “[a]s far as personal injury lawyers go, Jim Adler might be the most well known

in Texas.”

B.      Plaintiffs’ Well-Known Brand and Persona

        16.     Since at least the 1990s, Plaintiffs have consistently and continuously used several

trademarks, including JIM ADLER, THE HAMMER, and THE TEXAS HAMMER (collectively, the

“Adler Marks”) to identify and promote Plaintiffs and the legal services they provide.

        17.     The Adler Marks are inherently distinctive and serve to identify and indicate the source

of Plaintiffs’ services to the consuming public.

        18.     The Adler Marks are famous in the State of Texas under TEX. BUS. & COM. CODE

§16.103. The Adler Marks became famous in Texas before Defendants’ use described herein.

        19.     Adler owns several federal trademark registrations for the Adler Marks. See U.S. Reg.

Nos. 3507257, 3503851, and 3730395. These registrations are valid and subsisting, and each is

incontestable under 15 U.S.C. §1065. True and correct copies of these registrations are attached as

Exhibit A.

        20.     In order to build a strong brand and persona for aggressively representing Texas injury

victims and their families as The Texas Hammer, Plaintiffs advertise on television, radio, billboards,


                                                   -4-
      Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 5 of 26



and on the internet. The Adler Marks are consistently used in Plaintiffs’ advertisements across all

media formats. The ads themselves are strategically designed to position Adler and his firm’s lawyers

as leading attorneys capable of handling all types of personal injury claims, with an emphasis on auto

and truck accidents. The ads often center on Adler’s persona as The Texas Hammer, regularly

referencing his nickname and including other hammer-related indicia, such as Adler wielding a

sledgehammer and using phrases like “It’s hammer time!” The bulk of Plaintiffs’ advertising is in

Texas’s three largest markets—Houston, San Antonio, and Dallas-Fort Worth.

       21.     Since 2000, Adler has spent over $100 million on television, internet, radio, and

billboard advertisements targeting the Houston, San Antonio, and Dallas-Fort Worth markets.

       22.     For each of these three major Texas markets, Plaintiffs run numerous television

advertisements in both English and Spanish on multiple television stations throughout the year. In

Houston, Plaintiffs run approximately 45,000 television commercials per year. In San Antonio, they

run about 87,000 television commercials per year.        And in Dallas-Fort Worth, Plaintiffs run

approximately 85,000 television commercials per year.

       23.     The use of television advertisements in these major Texas markets has allowed

Plaintiffs to reach millions of Texans and build an incredibly strong brand and reputation among the

public. The Houston market is the eighth largest television market in the nation, reaching more than

6 million viewers. The San Antonio market is the thirty-first largest television market in the nation,

reaching more than 2.3 million viewers. The Dallas-Fort Worth market is the fifth largest television

market in the nation, reaching more than 6.8 million viewers. Combined, Plaintiffs’ television

advertising allows them to reach over 15 million people—more than half of all Texans.

       24.     A review of the television advertisements Plaintiffs ran in these major Texas markets

showed that the commercials obtained significant exposure for the Adler Firm. In 2019, over a four-

week period and not including commercials run on cable, television advertisements for Plaintiffs


                                                 -5-
      Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 6 of 26



repeatedly reached a large portion of the 25-to-54-year-old demographic in each of these major

markets. In the Houston market, Plaintiffs’ advertisements reached 70.4% of the demographic, with

the average viewer seeing each ad 15.2 times, for 29,563,125 total impressions. In the San Antonio

market, their advertisements reached 47.5% of the demographic, with the average viewer seeing each

ad 14.0 times, for 6,420,146 total impressions. And in the Dallas-Fort Worth market, Plaintiffs’

advertisements reached 58.7% of the demographic, with the average viewer seeing each ad 13.9 times,

for 23,406,564 total impressions.

        25.     For each of these major Texas markets, Plaintiffs run numerous radio advertisements

in both English and Spanish on multiple radio stations throughout the year. For Houston, San

Antonio, and Dallas-Fort Worth, Plaintiffs run approximately 23,000 radio commercials per year in

each market.

        26.     The use of radio advertisements in these major markets has allowed Plaintiffs to reach

millions of Texans and enhance their brand recognition. The Houston market is the sixth-largest

radio market in the nation, reaching more than 5 million listeners. The San Antonio market is the

twenty-sixth largest radio market in the nation, reaching more than 1.8 million listeners. And the

Dallas-Fort Worth market is the fifth-largest radio market in the nation, reaching more than 5.3 million

listeners. Combined, Plaintiffs’ radio advertising allows them to reach over 12 million Texans.

        27.     A review of the radio advertisements Plaintiffs ran in these major Texas markets

showed that the commercials obtained significant exposure for the Adler Firm. In 2019, over a four-

week period, radio advertisements for Plaintiffs repeatedly reached a majority of the 25-to-54-year-old

demographic in each of these major markets. In the Houston market, Plaintiffs’ radio advertisements

reached 87% of the demographic, with the average listener hearing each ad 8.9 times, for 23,519,600

total impressions. In the San Antonio market, their advertisements reached 67% of the demographic,

with the average listener hearing each ad 9.2 times, for 6,258,000 total impressions. And in the Dallas-


                                                  -6-
      Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 7 of 26



Fort Worth market, Plaintiffs’ advertisements reached 56.1% of the demographic, with the average

listener hearing each ad 7.1 times, for 13,133,600 total impressions.

        28.     For each of these major Texas markets, Plaintiffs run numerous billboard

advertisements in both English and Spanish. At any given time, Plaintiffs have approximately 40

billboard advertisements in the Houston market, 20 in the San Antonio market, and 40 in the Dallas-

Fort Worth market. On average, the billboard advertisements purchased by Plaintiffs generate 25 to

30 million impressions per week.

        29.     Plaintiffs’ advertisements, all of which prominently incorporate the Adler Marks, have

enabled Plaintiffs to develop very strong brand recognition in Texas. The Houston Chronicle wrote

in 2007 that “[e]verybody knows what Adler sounds like from his ceaseless TV commercials.” In

2015, the Dallas Morning News named one of Plaintiffs’ television commercials to a list of five of the

most memorable attorney ads in Dallas-Fort Worth.

        30.     More recently, a montage comprised of Plaintiffs’ English- and Spanish-language

television advertisements was featured on a 2019 episode of Last Week Tonight, an Emmy-award

winning HBO news satire program broadcast around the globe.

        31.     As a result of these efforts by Plaintiffs, the consuming public throughout the United

States, including in Texas, widely recognizes and associates the Adler Marks with Plaintiffs. Through

Plaintiffs’ long use and promotion of the Adler Marks, the marks have become distinctive to designate

Plaintiffs, to distinguish Plaintiffs and their services from those of others, and to distinguish the source

or origin of Plaintiffs’ services. As a result, Plaintiffs have acquired strong and enforceable common

law rights in the Adler Marks.

        32.     Plaintiffs’ advertisements have further enabled Adler to develop strong recognition of

his persona as The Texas Hammer among the consuming public, including in Texas. As a result,

Adler owns strong and enforceable common law publicity rights in his persona as The Texas Hammer.


                                                    -7-
      Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 8 of 26



C.     Plaintiffs’ We Stand Tough Commercials

       33.     One of Plaintiffs’ most popular television commercials is We Stand Tough, created in

2018 and run in fifteen- and thirty-second spots. We Stand Tough employs pugnacious dialogue spoken

in a defiant tone and with hammer-related imagery to showcase Adler’s reputation for aggressively

representing personal injury victims as The Texas Hammer. Scenes from We Stand Tough were

prominently featured in the montage from the HBO episode of Last Week Tonight mentioned above.

       34.     The fifteen-second version of We Stand Tough begins with Adler facing off against an

eighteen-wheeler. The initial shot shows a menacing truck and a close-up of Adler holding a

sledgehammer, during which he warns that “greedy insurance companies play rough” and asks if the

audience wants to “beat them at their own game.” Next, Adler is shown center frame from the waist

up wielding his sledgehammer in both hands and speaking directly into the camera with an otherwise

deserted road behind him lined by trees on both sides. He exclaims, “I’m Jim Adler, The Texas

Hammer— Bring it on!” as the scene turns to him and the truck beginning to approach each other.

       35.     Adler and the eighteen-wheeler are then shown at a great distance, dramatically

highlighting Adler’s size with the menacing truck charging his way. They continue to approach one

another as Adler growls “I stand tough and carry a big hammer!” before his logo and contact

information appear.

       36.     The thirty-second version is similar. Facing off against a menacing eighteen-wheeler,

the commercial begins with the same close-up shots of Adler and the truck. Adler warns, “it ain’t

pretty when you face a bad truck wreck.” The scene then cuts to the center-frame shot of Adler

wielding his sledgehammer as he speaks directly into the camera with the deserted road lined by trees

behind him. “Greedy insurance companies play dirty. Bring it on!”

       37.     Next, a series of shots shows Adler and the truck approaching each other, including

the distanced shot dramatically highlighting their comparative size. Another shot shows Adler looking


                                                -8-
      Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 9 of 26



into the camera again as he walks toward the truck, growling “I’m Jim Adler, the Texas Hammer!”

Shots of Adler and the truck continue to alternate as a narrator’s voice says: “Go at them with Jim

Adler, the tough, smart lawyer who knows how to beat them at their own game.”

       38.     The shot then turns back to Adler from the waist up walking with the deserted road

behind him and holding his sledgehammer in both hands. Adler stops in the road, exclaiming “I stand

tough and carry a big, big hammer!” Each time he says “big,” Adler shakes the sledgehammer for

emphasis.

       39.     A series of shots finally shows the truck screeching to a halt to avoid colliding with

Adler. Adler stands firm without flinching as the truck continues skidding and comes to a rest. “I

thought so,” Adler laughs. The last shot before Adler’s logo and contact information shows Adler

and the truck from one side facing each other, again highlighting their comparative size.

       40.     We Stand Tough is subject to copyright protection under 17 U.S.C. §102. The work

contains material wholly original to Adler, including the selection and arrangement of the constituent

parts of the work, as well as the overall look and feel. Adler owns a registration for We Stand Tough

issued by the United States Copyright Office. See Reg. No. PA 2-230-630, attached as Exhibit B.

D.     Plaintiffs’ Online Advertising

       41.     As with their television advertising, Plaintiffs were also early leaders among lawyers in

using the internet to advertise their legal services. Since 1997, Plaintiffs have marketed their legal

services through jimadler.com. In 2018, jimadler.com averaged more than 52,000 visitors to the site

per month.

       42.     Plaintiffs also engage in a substantial amount of online advertising, including keyword

advertising through search engines to drive internet traffic to the Adler Firm. Plaintiffs spend a

considerable sum of money each month to advertise online, including on keyword advertisements




                                                 -9-
     Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 10 of 26



placed through Google’s search engine. Plaintiffs spend hundreds-of-thousands of dollars every year

purchasing the Adler Marks as keywords.

       43.     Plaintiffs only purchase keywords that are their own marks or terms related to the type

of cases they handle. For example, Plaintiffs purchase keyword ads for “Jim Adler” and “Texas

Hammer,” as well as terms like “car accident lawyer.” The vast majority of the keyword ads that

Plaintiffs purchase is for consumers specifically entering the Adler Marks as search terms. Plaintiffs

do not purchase keywords related to any other lawyer’s name, firm, or mark.

       44.     All the search engine advertisements purchased by Plaintiffs prominently include the

Adler Marks and clearly identify the Adler Firm as the source of the advertisement. Here is an example

of one such advertisement, as it appeared from a Google search:




E.     Michael Slocumb and the Slocumb Firm

       45.     Upon information and belief, Defendant Michael Slocumb is a personal injury attorney

who offers legal services through Defendant Slocumb Law Firm, LLC. Slocumb is the sole owner of

the Slocumb Firm and directs and controls the Slocumb Firm’s advertising strategy, including the

creation of the television commercial Tough and the purchase of the Adler Marks as keywords. As the

Slocumb Firm’s sole owner, Slocumb has the authority to bind the firm in transactions.




                                                -10-
     Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 11 of 26



       46.     Defendants have law offices in six states (Alabama, Colorado, Maryland, Mississippi,

Texas, and West Virginia), as well as in the District of Columbia. To promote their legal services,

Defendants create and run television commercials and online advertisements. Defendants also own

a website at slocumblaw.com and use Facebook, Twitter, and YouTube to promote their legal services.

       47.     Upon information and belief, Defendants’ website and social media pages are publicly

accessible from anywhere in the United States, including Texas. In association with or as part of the

Slocumb Firm, Defendants operate a call center connected with slocumblaw.com, through which they

solicit personal injury cases, including from calls they receive from keyword advertisements.

       48.     Upon information and belief, beginning well after Plaintiffs adopted the Adler Marks,

Slocumb began referring to himself as the “Hammer.” Defendants’ website contains multiple

references to Slocumb as the “Alabama Hammer.” In particular, the homepage features a commercial

titled “Alabama Hammer” in the video gallery and a link to a specific page at the bottom titled

“Alabama Hammer.” Clicking on the “Alabama Hammer” link leads the viewer to a page on

Defendants’ website that prominently states “FIND OUT HOW THE ALABAMA HAMMER CAN

HELP!” and uses a URL containing “Alabama Hammer” (e.g. slocumblaw.com/alabama-hammer-

741). The “About Our Firm” page at slocumblaw.com further states that Slocumb is “[k]nown as the

Alabama Hammer.”

       49.     Upon information and belief, Slocumb also refers to himself as the “DC Hammer.”

A YouTube account with the name “Mike Slocumb Law Firm” has posted numerous television

commercials that refer to Slocumb as the “DC Hammer.” The description of one such video posted

on YouTube on May 28, 2019 begins: “The DC Hammer can be seen everywhere – even a busy city

street with traffic. If you’ve been hurt in a car wreck, get a car accident lawyer from

www.slocumblaw.com.”




                                                 -11-
     Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 12 of 26



        50.     Upon information and belief, Slocumb also refers to himself simply as the “Hammer”

in advertising and marketing. For instance, two television commercials created by Defendants feature

Slocumb driving in a car with a license plate that reads “HAMMER.” In both commercials, the camera

zooms in momentarily to accentuate the license plate.

F.      Defendants’ Tough Commercial

        51.     Upon information and belief, Slocumb contracted with a production company in 2019

to create the Tough commercial. Tough is a fifteen-second television commercial that copies both the

fifteen- and thirty-second versions of Plaintiffs’ We Stand Tough commercial.

        52.     Like We Stand Tough, the Tough commercial centers on Slocumb facing off against an

eighteen-wheeler. The commercial begins with a shot of Slocumb center frame from the waist up,

holding a sledgehammer with a deserted road behind him lined by trees on either side. “Cheap

insurance companies play rough,” he growls, speaking directly into the camera. The shot cuts to a

scene of the truck racing along the road as Slocumb continues, “I beat em’ at their own game!”

        53.     The scene then turns back to Slocumb center frame from the waist up, speaking into

the camera as he walks along the deserted road. “I’m Mike Slocumb, the Alabama Hammer,” he yells,

holding his sledgehammer with both hands. “I stand tough and carry a big hammer!” Mirroring

Adler, Slocumb shakes his sledgehammer for emphasis when he says “big.”

        54.     Next, the scene changes to a shot from one side of the road at a distance as Slocumb

and the truck move closer, highlighting their comparative size. Slocumb stops in the road, staring

down the truck without flinching as it screeches to a halt. When it finally stops, Slocumb looks towards

the camera and says, “that’s what I thought!”

        55.     As further illustrated below, the language and sequence in Defendants’ Tough

commercial mimics the language and sequence in Plaintiffs’ We Stand Tough commercials.




                                                 -12-
     Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 13 of 26




        We Stand Tough                          We Stand Tough                         Tough
             (15 seconds)                         (30 seconds)                      (15 seconds)

 “Greedy insurance companies            “Greedy insurance companies          “Cheap insurance
 play rough.”                           play dirty. Bring it on!”            companies play rough.”


 “Wanna beat them at their own          “I’m Jim Adler, the Texas            “I beat them at their own
 game?”                                 Hammer!”                             game!”


 “I’m Jim Adler, the Texas              Narrator: “Go at them with Jim       “I’m Mike Slocumb, the
 Hammer!”                               Adler—the tough, smart lawyer        Alabama Hammer!”
                                        that knows how to beat them at
                                        their own game.”

 “Bring it on!”                         “I stand tough and carry a big,      “I stand tough and carry a
                                        big hammer!”                         big hammer!”


 “I stand tough and carry a big         As the truck stops: “I thought so! As the truck stops:
 hammer!”                                                                  “That’s what I thought.”


       56.        As further illustrated below, the setting, camera shots, and sequence of scenes in Tough

also closely resemble the setting, camera shots, and sequence of scenes in We Stand Tough.




                                                   -13-
     Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 14 of 26




       57.     Throughout Tough, Slocumb speaks in a tone that mirrors Adler’s voice as The Texas

Hammer, and that sounds markedly different from Slocumb’s voice in his other commercials.

       58.     Tough is substantially similar to We Stand Tough such that it constitutes a copy of We

Stand Tough and/or a derivative work based on We Stand Tough. Defendants had access to We Stand

Tough, which was widely run on television, showcased in the montage on HBO, and publicly available

on YouTube.

       59.     Upon information and belief, Defendants created and distributed copies of Tough,

including to third parties who coordinated the placement of the commercial in various advertising

outlets, such as on television and internet platforms. Defendants have further displayed Tough publicly,

including by running the commercial on television and by making it viewable through internet

platforms accessible to the public.

       60.     Plaintiffs sent Defendants a demand letter in March 2020 advising them of Plaintiffs’

intellectual property rights, including their copyrights in We Stand Tough and trademarks rights in the

Adler Marks. Defendants never responded, despite Adler’s repeated attempts to make contact.




                                                 -14-
     Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 15 of 26



G.      Defendants’ Expansion into Texas

        61.      Ignoring Plaintiffs’ March 2020 letter—which expressly raised concerns regarding

Defendants’ Tough commercial and use of “Hammer”—Defendants expanded their business into

Texas in June 2020 by opening offices in Houston and Dallas.

        62.      Upon information and belief, Defendants are advertising and promoting Slocumb as

the “Alabama Hammer,” the “DC Hammer,” and/or the “Hammer” to consumers in Texas.

Defendants promote their services online at slocumblaw.com, which is visible to Texas consumers

and includes links to Defendants’ Texas offices. The website at slocumblaw.com makes numerous

references to Slocumb as the “Alabama Hammer.” In addition, Defendants promote their services

through social media platforms such as YouTube. Defendants’ videos on YouTube are visible to

Texas consumers and make numerous references to Slocumb as the “Alabama Hammer,” the “DC

Hammer,” and/or the “Hammer.”

        63.      Upon information and belief, Defendants opened offices in Dallas and Texas in an

effort to divert prospective clients away from Plaintiffs by associating Slocumb and the Slocumb Firm

with Adler’s reputation as The Texas Hammer and usurping the goodwill associated with the Adler

Marks. Defendants’ offices are located in Plaintiffs’ most longstanding markets, and Defendants

regularly run advertisements in both markets promoting their competing legal services.

        64.      Upon information and belief, Defendants’ decision to enter Texas and use “hammer”

and other hammer-related indicia was done willfully with full knowledge that these activities infringe

Plaintiffs’ intellectual property rights.

H.      Defendants’ Infringing Click-to-Call Scheme

        65.      After receiving Plaintiffs’ letter, and around the time Defendants expanded into Texas,

Defendants began engaging in yet another fraudulent scheme to trade on the goodwill and reputation

of Plaintiffs and the Adler Marks in Texas, and to deceptively induce prospective clients who are using


                                                  -15-
     Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 16 of 26



mobile devices to specifically seek out Plaintiffs into mistakenly contacting Defendants and engaging

the Slocumb Firm instead.

        66.      Upon information and belief, the Slocumb Firm serves the Texas legal market through

its offices in Dallas and Houston, as well as online at slocumblaw.com, which advertises Slocumb’s

personal injury services under his “Hammer” monikers. In association with or as part of the Slocumb

Firm, Defendants operate a call center associated with slocumblaw.com, through which they solicit

personal injury cases from Texas consumers.

        67.      To further their scheme to impersonate Adler in Texas, Defendants purchase the

Adler Marks as keywords on mobile devices, which triggers advertisements for Defendants’ services

when consumers enter the Adler Marks as search terms in Google’s search engine. Upon information

and belief, Defendants purchase the Adler Marks as keywords on mobile devices and use the click-to-

call tool because of the likelihood that consumers will be confused and quickly click on Defendants’

ad not realizing that the link is unaffiliated with Plaintiffs.

        68.      As a result, Google searches for “Jim Adler” and “Texas Hammer” on mobile devices

result in search pages that display Defendants’ advertisements, often surrounding one or more of the

Adler Marks, as shown in the two examples directly below:




                                                    -16-
     Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 17 of 26



       Example #1                                       Example #2




       69.     As shown above, consumers specifically searching for Plaintiffs are likely to believe

that Defendants’ advertisements are placed by Plaintiffs or that Defendants are affiliated with

Plaintiffs or Adler’s persona as The Texas Hammer. This is particularly true on mobile devices, where

consumers are quickly searching, often when dealing with the stressful aftermath of an accident, the

typeface of the ads is much smaller, and the only content displayed on the screen is an advertisement

directly below one or more of the Adler Marks, which consumers have entered as a search term.

       70.     Also as part of their scheme to impersonate Adler, Defendants are bidding increasingly

higher amounts to purchase the Adler Marks as keywords. The effect of Defendants’ increasingly

higher bids is not only to drive up the cost for Plaintiffs to purchase their own marks for keyword

searches, but also to allow Defendants’ advertisements to appear next to or before Plaintiffs’ own ads.

By having their confusing ads appear next to or before Plaintiffs’ ads, Defendants are able to confuse

                                                 -17-
     Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 18 of 26



consumers and cause a higher number of consumers searching specifically for Adler or to instead

mistakenly call Defendants.

        71.    As also shown above, Defendants’ online advertisements on mobile devices use

Google’s click-to-call tool. Consumers who tap on the click-to-call link (intentionally or not) are

connected to a call center operated by Defendants. Defendants’ ads often do not give the consumer

the ability to click through to a separate website or garner any further information before the call is

made.

        72.    Upon information and belief, Defendants’ employees who answer such calls are

instructed to answer the call with a greeting such as “did you have an accident” or “tell me about your

accident.” This continues Defendants’ scheme of deceiving consumers into believing that they have

contacted Plaintiffs and are speaking with the Adler Firm or someone affiliated with the firm.

Defendants’ scheme is to keep confused consumers—who were specifically searching for Adler—on

the phone and talking to his employees as long as possible in a bait-and-switch effort to build rapport

with the consumer and ultimately convince them to engage Defendants instead.

        73.    Upon information and belief, when prospective clients who have contacted

Defendants by phone through their keyword advertisements ask whether they have reached the

“Hammer,” Defendants employees mislead consumers by holding the Slocumb Firm out as the

“Hammer” firm without clarifying that Defendants are unaffiliated with Adler.

        74.    In this manner, Defendants wrongfully induce prospective clients trying to reach

Plaintiffs into engaging his competing services. The nature of his scheme leaves little doubt as to

Defendants’ bad-faith intent to trade on Adler’s persona as The Texas Hammer and the goodwill

associated with the Adler Marks.

        75.    Defendants have used and are using the Adler Marks in commerce, including in Texas.

Defendants’ use of these marks began long after Adler developed rights in the Adler Marks and after


                                                 -18-
     Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 19 of 26



the Adler Marks became famous in Texas. Defendants are not affiliated with or sponsored by

Plaintiffs and have not been authorized by Plaintiffs to use the Adler Marks.

I.      Effect of Defendants’ Scheme

        76.       Defendants’ unauthorized creation of Tough violates Plaintiffs’ exclusive right to

reproduce his copyrighted work We Stand Tough and Plaintiffs’ exclusive right to prepare derivative

works based on We Stand Tough.

        77.       Defendants’ unauthorized reproduction of Tough, including the making of any copies,

violates Plaintiffs’ exclusive right to reproduce his copyrighted work We Stand Tough and Plaintiffs’

exclusive right to prepare derivative works based on We Stand Tough.

        78.       Defendants’ unauthorized distribution of Tough, including their distribution of any

copies, violates Plaintiffs’ exclusive right to distribute their copyrighted work We Stand Tough.

        79.       Defendants’ unauthorized display of Tough, including on television and through outlets

accessible on the internet, violates Plaintiffs’ exclusive right to publicly display their copyrighted work

We Stand Tough.

        80.       Defendants’ unauthorized use of “Hammer” in connection with Tough, along with

Defendants’ mimicry of Adler’s voice and other elements from We Stand Tough, misappropriates

Adler’s name or likeness.

        81.       Defendants’ unauthorized use of the moniker the “Alabama Hammer,” the “DC

Hammer,” and/or the “Hammer” in offering legal services in Texas, including on their website at

slocumblaw.com and in connection with their commercials on YouTube, misappropriates Adler’s

name or likeness.




                                                   -19-
     Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 20 of 26



        82.       Defendants’ unauthorized use of various hammer-related indicia, including in

connection with their various monikers and in the content of their advertisements (e.g., as shown

below), misappropriates Adler’s name or likeness.




        83.       Defendants’ misappropriation of Adler’s name or likeness as detailed above allows

Defendants to commercially benefit from the value of Adler’s extensive efforts in developing his

persona as The Texas Hammer and to avoid the costs incurred by Adler in cultivating his strong

reputation among the public.

        84.       Defendants’ unauthorized use of the Adler Marks is likely to cause confusion, to cause

mistake, and/or to deceive customers and potential customers of the parties, at least as to some

affiliation, connection, or association of Defendants with Plaintiffs, or as to the origin, sponsorship,

or approval of Defendants’ services by Plaintiffs.

        85.       Defendants’ unauthorized use of the Adler Marks falsely designates the origin of his

services and falsely and misleadingly describes and represents facts with respect to Defendants and

their services.

        86.       Defendants’ unauthorized use of the Adler Marks enables Defendants to trade on and

receive the benefit of goodwill built up at great labor and expense by Plaintiffs over the years, and to

gain acceptance for their services not solely on their own merits, but on the reputation and goodwill

of Plaintiffs, the Adler Marks, and Plaintiffs’ services.




                                                   -20-
     Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 21 of 26



        87.    Defendants’ unauthorized use of the Adler Marks is likely to dilute the famous Adler

Marks in Texas as their use weakens the ability of the marks to distinguish the source of Plaintiffs’

services.

        88.    Defendants’ unauthorized creation of Tough, misappropriation of Adler’s name or

likeness, and use of the Adler Marks unjustly enriches Defendants at Plaintiffs’ expense. Defendants

have been and continues to be unjustly enriched by obtaining a benefit from Plaintiffs by taking undue

advantage of Plaintiffs and their goodwill. Specifically, Defendants unlawful course of conduct allows

them to trade on and profit from Adler’s persona as The Texas Hammer and the goodwill developed

by Plaintiffs in the Adler Marks, resulting in Defendants wrongfully obtaining a monetary and

reputational benefits for their own business and services.

        89.    Defendants’ unauthorized use of the Adler Marks removes from Plaintiffs the ability

to control the nature and quality of the services provided under the Adler Marks and places the

valuable reputation and goodwill of Adler in the hands of Defendants, over whom Plaintiffs lack

control.

        90.    Defendants’ unauthorized copying of We Stand Tough, appropriation of Adler’s name

or likeness, and use of the Adler Marks has prevented an otherwise-likely business relationship from

forming between Plaintiffs and their prospective consumers. Since Defendants began operating in

Texas, the rate at which Plaintiffs convert prospective consumers into clients through keyword

advertising is measurably lower. The nature of Defendants’ actions demonstrates that they intended

to interfere with Plaintiffs’ prospective relationships, and that they knew their use of Plaintiffs’

intellectual property was certain or substantially certain to prevent Plaintiffs from forming business

relationships with prospective customers.




                                                 -21-
     Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 22 of 26



        91.     Defendants’ unlawful course of conduct described herein has harmed Plaintiffs,

including by diverting prospective clients away from Plaintiffs and by significantly increasing the costs

for Adler to use keyword advertisements triggered by his own registered trademarks.

        92.     Unless these acts of Defendants are restrained by this Court, they will continue, and

they will continue to cause irreparable injury to Plaintiffs and to the public for which there is no

adequate remedy at law.

                       COUNT I: FEDERAL COPYRIGHT INFRINGEMENT

        93.     Plaintiffs repeats the allegations above as if fully set forth herein.

        94.     The acts of Defendants complained of herein constitute infringement of Plaintiffs’

copyrighted work We Stand Tough in violation of 17 U.S.C. §106.

        95.     Defendants’ acts complained of herein have been deliberate, willful, intentional, or in

bad faith, with full knowledge and conscious disregard of Plaintiffs’ rights in We Stand Tough.

                      COUNT II: FEDERAL TRADEMARK INFRINGEMENT

        96.     Plaintiffs repeats the allegations above as if fully set forth herein.

        97.     The acts of Defendants complained of herein constitute infringement of the federally

registered Adler Marks in violation of 15 U.S.C. §1114(1).

        98.     Defendants’ acts complained of herein have been deliberate, willful, intentional, or in

bad faith, with full knowledge and conscious disregard of Plaintiffs’ rights in the Adler Marks, and

with intent to cause confusion and to trade on Plaintiffs’ vast goodwill in the Adler Marks. In view

of the egregious nature of Defendants’ infringement, this is an exceptional case within the meaning of

15 U.S.C. §1117(a).

               COUNT III: VIOLATION OF LANHAM ACT SECTION 43(a)

        99.     Plaintiffs repeat the allegations above as if fully set forth herein.




                                                   -22-
     Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 23 of 26



        100.    The acts of Defendants complained of herein constitute trademark infringement, false

designation of origin, false or misleading descriptions or representations of fact and unfair competition

in violation of Section 43(a) of the Lanham Act, 15 U.S.C. §1125(a).

        101.    Plaintiffs have been damaged by Defendants’ acts of trademark infringement, false

designation or origin, false or misleading descriptions or representations of fact and unfair

competition.

    COUNT IV: COMMON LAW MISAPPROPRIATION OF NAME OR LIKENESS

        102.    Plaintiffs repeat the allegations above as if fully set forth herein.

        103.    The acts of Defendants complained of herein constitute misappropriation of name or

likeness (infringement of publicity rights) in violation of the common law of the State of Texas.

               COUNT V: COMMON LAW TRADEMARK INFRINGEMENT

        104.    Plaintiffs repeat the allegations above as if fully set forth herein.

        105.    The acts of Defendants complained of herein constitute trademark infringement in

violation of the common law of the State of Texas.

                  COUNT VI: COMMON LAW UNFAIR COMPETITION

        106.    Plaintiffs repeats the allegations above as if fully set forth herein.

        107.    The acts of Defendants complained of herein constitute unfair competition in

violation of the common law of the State of Texas.

               COUNT VII: TRADEMARK DILUTION UNDER TEXAS LAW

        108.    Plaintiffs repeat the allegations above as if fully set forth herein.

        109.    The acts of Defendants complained of herein constitute dilution by blurring of

Plaintiffs’ famous Adler Marks in violation of Texas Business and Commerce Code §16.103.

        110.    Defendants willfully intended to trade on the recognition of the famous Adler Marks.




                                                   -23-
     Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 24 of 26



                            COUNT VIII: UNJUST ENRICHMENT

        111.    Plaintiffs repeat the allegations above as if fully set forth herein.

        112.    The acts of Defendants complained of herein constitute unjust enrichment of

Defendants at the expense of Plaintiffs.

                          COUNT IX: TORTIOUS INTERFERENCE

        113.    Plaintiffs repeats the allegations above as if fully set forth herein.

        114.    The acts of Defendants complained of herein constitute tortious interference with a

prospective business opportunity.

                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray that:

        (a)     Defendants, as well as their officers, agents, servants, employees, and attorneys, and

other persons who are in active concert or participation with any of them, be permanently enjoined

and restrained from reproducing, distributing, or publicly displaying Tough and from otherwise

violating Plaintiffs’ rights in We Stand Tough; using the Adler Marks and any other mark or name

confusingly similar to or likely to dilute the Adler Marks, including by purchasing the Adler Marks or

any confusingly similar marks as keywords; misappropriating Adler’s name or likeness; and from any

attempt to retain any part of the goodwill appropriated from Plaintiffs, including but not limited to by

purchasing the Adler Marks as keywords;

        (b)     Defendants, as well as their officers, agents, servants, employees, and attorneys, and

other persons who are in active concert or participation with any of them, be required to deliver up

and destroy all internet postings and advertisements distributing or displaying Tough, as well as any

other materials bearing or using Plaintiffs’ name or likeness, the Adler Marks, and/or any other mark

or name that is confusingly similar to or likely to dilute the Adler Marks;




                                                   -24-
     Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 25 of 26



        (c)      Defendants be ordered to file with this Court and to serve upon Plaintiffs, within thirty

(30) days after the entry and service on Defendants of an injunction, a report in writing and under

oath setting forth in detail the manner and form in which Defendants have complied with the

injunction;

        (d)      Plaintiffs recover all damages they have sustained as a result of Slocumb’s activities,

and that said damages be trebled;

        (e)      Plaintiffs recover punitive damages in light of Defendants’ willful and malicious

violation of Plaintiffs’ intellectual property rights;

        (f)      An accounting be directed to determine Defendants’ profits resulting from his

activities and that such profits be paid over to Plaintiffs, increased as the Court finds to be just under

the circumstances of this case;

        (g)      Plaintiffs recover his reasonable attorneys’ fees;

        (h)      Plaintiffs recover his costs of this action and prejudgment/post-judgment interest; and

        (i)      Plaintiffs recover such other relief as the Court may deem appropriate.

                                            JURY DEMAND

        Plaintiffs demand a jury trial in accordance with Federal Rule of Civil Procedure 38(b).




                                                    -25-
     Case 4:20-cv-03667 Document 1 Filed on 10/26/20 in TXSD Page 26 of 26



                                    Respectfully submitted,



Date: October 26, 2020              s/ Jered E. Matthysse
                                    Jered E. Matthysse
                                    Attorney-in-Charge
                                    Texas Bar No. 24072226
                                    Federal Bar No. 1115779
                                    PIRKEY BARBER PLLC
                                    1801 East 6th Street, Suite 300
                                    Austin, Texas 78702
                                    Telephone: (512) 322-5200
                                    Fax: (512) 322-5201
                                    jmatthysse@pirkeybarber.com

                                    Kurt Kuhn
                                    Texas Bar No. 24002433
                                    Federal Bar No. 22915
                                    KUHN HOBBS PLLC
                                    3307 Northland Drive, Suite 310
                                    Austin, Texas 78731
                                    Telephone: (512) 476-6005
                                    Fax: (512) 476-6002
                                    Kurt@KuhnHobbs.com

                                    ATTORNEYS FOR ADLER




                                     -26-
